  Case 1:19-cv-04087-MKB-RLM Document 40 Filed 10/04/19 Page 1 of 2 PageID #: 264




                                       STATE OF NEW YORK
                                OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                          DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                             LITIGATION BUREAU

                                    Writer’s Direct Dial: (212) 416-8651


                                                October 4, 2019

    By ECF
    Hon. Margo K. Brodie
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, N.Y. 11201


       Re:    Cmty. Hous. Improvement Program v. City of N.Y., No. 19 Civ. 4087 (MKB) (RLM)

    Dear Judge Brodie:

            This Office represents Commissioner RuthAnne Visnauskas of the New York State
    Division of Housing and Community Renewal, a defendant in the above-referenced action. We
    write in response to the request of non-party Towaki Komatsu (“Movant”) to intervene in this
    action, as set forth in his letters dated September 11 and 30, 2019. (ECF Nos. 30 & 38.) We
    concur in the plaintiffs’ view that the motion to intervene should be denied. (ECF No. 39.)

            Movant has failed to establish any basis for intervention. This action concerns the
    constitutionality of New York State’s rent stabilization laws. As set forth in his letter-motion
    dated September 11, 2019, Movant seeks to challenge an administrative determination by the
    New York City Human Resources Administration and judicial orders issued by the New York
    State courts. (See ECF No. 30 at 2, 3, & 5.) Intervention is unwarranted because Movant has
    failed to establish any nexus between his stated concerns and the subject matter of this action.

             “To intervene as of right, an applicant ‘must (1) timely file an application, (2) show an
    interest in the action, (3) demonstrate that the interest may be impaired by the disposition of the
    action, and (4) show that the interest is not protected adequately by the parties to the action.’”
    Harris-Clemons v. Charly Trademarks Ltd., 751 F. App’x 83, 84-85 (2d Cir. 2018) (quoting
    Catanzano by Catanzano v. Wing, 103 F.3d 223, 232 (2d Cir. 1996); also citing Fed. R. Civ. P.
    24(a)(2)). If the applicant “fails to satisfy any one of the factors, the application for intervention
    must be denied.” Id. at 85 (citing Catanzano, 103 F.3d at 232 (internal citation omitted)). The
    same factors are relevant to a motion for permissive intervention, id., which may be granted upon
    a showing that the applicant has a “claim or defense that shares with the main action a common

                    28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
Case 1:19-cv-04087-MKB-RLM Document 40 Filed 10/04/19 Page 2 of 2 PageID #: 265
 Hon. Margo K. Brodie                                                                                Page 2 of 2
 October 4, 2019

 question of law or fact.” Fed. R. Civ. P. 24(b)(1).

          Movant has failed to demonstrate that he has an interest in any “property or transaction”
 at issue, or that his right to assert any claim or defense may be impaired as a result of this action.
 Indeed, Movant has filed separate actions in federal and state court, which appear to raise the
 same issues that he seeks to assert here. (See ECF No. 30, at 7.) As such, Movant’s participation
 in this action is unnecessary. Moreover, Movant’s letters to this Court do not identify any
 cognizable claim. His purported challenge to prior State Court decisions are both time-barred and
 beyond the Court’s jurisdiction. See, e.g., Clavin v. Cnty. of Orange, 620 F. App’x 45, 47 (2d
 Cir. 2015) (reaffirming that constitutional claims brought in New York under 42 U.S.C. § 1983
 are subject to three-year statute of limitations); Hoblock v. Albany Cnty. Bd. of Elections, 422
 F.3d 77, 85 (2d Cir. 2005) (holding that the Rooker-Feldman doctrine bars federal court review
 of prior state court decisions). Thus, intervention would be futile.

         Finally, intervention should be denied because Movant’s participation in this action
 would “unduly delay or prejudice the adjudication of the original parties’ rights.” U.S. Sec. &
 Exch. Comm’n v. Santillo, 327 F.R.D. 49, 51 (S.D.N.Y. 2018) (quoting Fed. R. Civ. P. 24(b)(3)).
 Movant seeks to raise new issues – such as the validity of prior State Court decisions – that are
 wholly unrelated to the subject matter of this action. In addition, his participation in this action
 would likely lead to excessive motion practice and time-consuming ancillary litigation. Already,
 Movant has filed a letter, dated October 1, 2019, concerning his perceived grievances against the
 U.S. Marshals Service. (See ECF No. 37.) Further, in his pending federal action, Judge Schofield
 held that Movant had “made numerous voluminous and irrelevant filings in this case, many of
 which exceed 100 pages in length,” and prohibited him from making additional irrelevant filings.
 Komatsu v. City of New York, S.D.N.Y. No. 18 Civ. 3698 (LGS) (GWG), Order dated Mar. 1,
 2019 (ECF No. 118). Undeterred, Movant has filed letter motions seeking to intervene in three
 pending federal actions, including this case. Judge Kuntz recently denied Movant’s application to
 intervene in one such case, holding that his claims were “frivolous and do not state any
 cognizable interest in this action.” Demirayak v. De Blasio, E.D.N.Y. No. 18 Civ. 4723 (WFK)
 (RER), Order dated Sept. 20, 2019 (ECF No. 65).1 The same is true here.

        For the reasons stated herein, Movant’s motion to intervene should be denied. We
 appreciate the Court’s continued attention to this matter.

                                                              Respectfully,

                                                                      /s/

                                                              Michael A. Berg
                                                              Assistant Attorney General

 cc: All Counsel
     Mr. Towaki Komatsu

 1
  The court has not ruled on Movant’s motion to intervene in Headley v. City of New York, E.D.N.Y. No. 19 Civ.
 4543 (ENV) (RLM).
